Citation Nr: 1546847	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected lumbar spine and foot disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1980 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was last afforded a VA examination in December 2011 in connection with his claim for an increased evaluation for his lumbar spine disability.  The Veteran has contended that his lumbar spine disorder has worsened since his December 2011 VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine.

Further, it appears that the Veteran may have been treated by a private chiropractor for his lumbar spine disability, as such treatment was discussed in his VA medical records.  These records should be obtained and associated with the claims file.

In addition, the Veteran has asserted that he was diagnosed with diabetes mellitus while in service in 1988 or 1989.  Alternatively, he has contended that his service-connected back and foot disabilities caused his diabetes mellitus.  Specifically, he has claimed that he was unable to exercise due to his service-connected disability, which caused his obesity resulting in diabetes mellitus.  The Veteran has also referenced a medical article regarding the link between obesity and diabetes mellitus.  The Board further notes that review of the Veteran's service treatment records show that he was noted to be overweight on several occasions during service.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of the Veteran's diabetes mellitus.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine and diabetes mellitus, to include any private chiropractor records.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has diabetes mellitus that is causally or etiologically related to the Veteran's military service.  In so doing, the examiner should discuss the Veteran's weight while in service, whether his weight was a sign or symptom of diabetes mellitus, and whether it may have caused his diabetes mellitus.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has diabetes mellitus that was caused by or permanently aggravated by his service-connected disabilities, to include degenerative joint disease of the lumbar spine; status post-operative hallux valgus, wedge osteotomy of the second toe of the left foot; hypertension; and bilateral pes planus.  The Veteran has claimed that the disorders impacted his ability to exercise, thereby causing his obesity that resulted in diabetes mellitus.  The examiner should also specifically address the medical article submitted by the Veteran.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected degenerative joint disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




